Citation Nr: 0735741	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  00-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2000, a statement of the case was issued in April 2000, and a 
substantive appeal was received in June 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in June 2000, the 
appellant requested a Travel Board hearing to be conducted at 
the RO.  The claims file reflects that the RO removed the 
appeal from the Travel Board log in November 2000, but there 
is no indication that this was at the request of the veteran 
or the veteran's representative.  The most recent 
correspondence from the veteran's representative, received in 
October 2007, indicates that the representative is not aware 
of any intention to withdraw the hearing request.  The case 
must therefore be returned to the RO to make arrangements for 
the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.703 (2007).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for a Travel Board hearing, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should schedule the veteran for 
a Travel Board hearing (or a Board 
videoconference hearing if the veteran so 
elects) in connection with his appeal.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for a scheduled 
hearing, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



